ORDER
The writ issued June 16, 1948 on application of relators commanding the respondent Court to vacate its certain order of April 26, 1948, ordering stricken defendants' bill for costs in District Court Cause No. 16754, entitled Leo Godt et al., Plaintiffs v. City of Missoula, et al., Defendants, or to show cause on a day certain why it had not done so having been duly served and the respondent Court having certified that it had fully complied with said writ by making its order reinstating said cost bill.
The hearing in this Court on the return of said writ set for this day is vacated.
Done in open court this 16th day of September, 1948.
HUGH ADAIR, Chief Justice